Citation Nr: 0321661	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a urinary 
condition.

2.  Entitlement to service connection for a stomach 
condition.

3.  Entitlement to service connection for a lump on the right 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

The veteran had active duty from February 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

A hearing was held before the undersigned Veterans Law Judge 
in October 2002.  In May 2003, the veteran was informed that 
the tape of his hearing was damaged and the transcription 
could not be obtained.  He was offered the opportunity of 
another hearing before a Veterans Law Judge in Philadelphia 
which he has accepted.

This case is therefore REMANDED to the RO for the following 
development:

The RO should schedule a hearing before a 
Member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.  Full documentation of all 
contact with the veteran and his 
representative should be placed in the 
claims file, as well as a complete record 
of the veteran's appearance or failure to 
appear at any scheduled hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




